Citation Nr: 0816559	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-28 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1970, with service in Vietnam from March 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for PTSD.  

VA has amended its regulations to provide that if at any time 
after it issues a decision on a claim, it receives relevant 
service department records in existence at the time of the 
prior decision; it will reconsider the claim without regard 
to new and material evidence.  38 C.F.R. § 3.156(c) (2007).  
The Board issued a decision in September 2002 that denied 
entitlement to service connection for PTSD.  This decision 
was premised largely on the absence of credible supporting 
evidence for the veteran's claimed combat stressors.  
Subsequent to that decision VA received operation reports 
from the service department that showed the veteran's unit 
had been subject to incoming fire.  These are relevant 
service department records that were created prior to the 
Board's 2002 decision.  Hence, the Board will adjudicate the 
claim without regard to the question of whether there is new 
and material evidence.

In February 2008, the veteran appeared at a videoconference 
at the RO before the undersigned.  


FINDINGS OF FACT

The veteran is shown to have engaged in combat and has a 
current diagnosis of PTSD that has been medically attributed 
to combat stressors.


CONCLUSION OF LAW

PTSD was incurred in service.  38 C.F.R. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007) (i.e. DSM IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

Service personnel records demonstrate that the veteran served 
from March 1969 to March 1970 in the Republic of Vietnam.  
During this period his principal duty was as a "Senior Light 
Vehicle Driver." He was assigned to Headquarters and 
Headquarters Company, 3d Battalion, 21st Infantry Regiment, 
196th Infantry Brigade (23rd Infantry Division-Americal).  

In a January 1989 statement, the veteran indicated that his 
traumatic experiences began when he landed in Chu Lai Air 
Base where he witnessed the loading of body bags.  He also 
reported that he became very disturbed and sick when his "two 
best friends got into an argument over cards and one got up 
and stabbed the other and killed him."  In another incident, 
the veteran reported he was performing guard duty and during 
a "mad minute, flares would go up and during this time we 
would all fire our weapons."  The next morning it became 
known that an unnamed captain had been shot.  The veteran 
indicated that a member of the service had killed the captain 
deliberately. He also noted having to sleep in mud, the 
beatings of Viet Cong prisoners, and the death of another 
service member aboard a helicopter.

In an undated statement, the veteran again noted an incident 
where two of his "best friends" got into an argument over 
cards and one killed the other.  The veteran also reported 
the death of his captain, and the death of three Viet Cong 
prisoners.

In a May 1989 statement, L. Tripp, M.D., indicated that she 
had examined the veteran in April and May 1989.  She stated 
that the veteran had a high stress level at work due to 
changes in the work environment.  Dr. Tripp noted a causal 
relationship between his work environment and stress.  The 
physician made no reference to the veteran's active service.  

At a June 1989 VA evaluation, the veteran complained of 
nightmares provoked by war movies and an inability to relax.  
As to his claimed stressors, the veteran described seeing 
bodies being loaded on planes during his service in Vietnam. 
The veteran also noted that he was subject to enemy fire 
"practically every night."  He went out regularly on a truck, 
"riding shotgun" and distributing ammunition.  He stated 
that on one occasion, the truck ahead of the truck he was 
driving struck a mine and the veteran saw the body of the 
driver fly out, through a canvass top, landing on a rice 
paddy.  He noted that unnamed friends of his were killed near 
Chu Lai.  The veteran further reported that he witnessed the 
torture of three Viet Cong officers, the ambushing of his 
convoy, and one of his "friends" being killed arguing over a 
game of cards.

At a hearing held before a hearing officer at the RO in 
December 1989, the veteran submitted a series of photographs 
which the hearing officer described as an Army base camp in 
what appeared to be a remote area.  The hearing officer 
indicated that there were sandbags and what appeared to be 
bunkers and two pictures of the veteran in his younger years.  
Through his representative, the veteran contended that these 
pictures supported his position that he was in a combat site.  
The hearing officer noted that there was a picture of a group 
of individuals standing around something that he described as 
"almost indiscernible."  The veteran indicated that it was in 
fact a prisoner of war who was being interrogated.  The 
veteran also testified that these were the prisoners who, 
after being interrogated, were taken up in a helicopter and 
dropped to their deaths.  While copies of these pictures were 
not supplied by the veteran for the record, the Board took 
into consideration the descriptions of these pictures set 
forth by the hearing officer, the veteran's representative, 
and the veteran.

The veteran also testified as to a traumatic event involving 
a truck driver who was severely injured in the leg in March 
1969.  He described the death of a sergeant who was killed 
during a helicopter flight--the veteran could not identify 
these individuals, and stated in substance that they were 
also not members of his unit.

In a January 1990 statement, the veteran's representative 
reported that the name of the passenger with the appellant 
during the vehicle convoy incident described by the veteran 
on page two of the hearing transcript was "J" or "J. J.".

In February 1990 the RO request supporting evidence from the 
Army's Environmental Support Group (ESG).

The Board also noted that in a May 1990 statement, ESG stated 
that more information would be required.

In December 1992, the RO contacted the National Archives and 
Records Administration (NARA) for copies of the morning 
reports from the Headquarters and Headquarters Company, 3rd 
Battalion, 21st Infantry, 196th Infantry Brigade, for the 
period from March 12, 1969, to April 11, 1970.

In a January 1993 statement the National Personnel Records 
Center (NPRC), responded that such records would rarely show 
specific details about a unit's activities or movements.  It 
was also noted that the NPRC was unable to perform the 
extensive research requested due to staffing and budget 
limitations.

In a January 1993 statement, the Textual Reference Division 
of the National Archives indicated that they had searched the 
records of the United States Forces in Southeast Asia and 
located approximately 2,600 pages of S-3 daily journals, 
March 1969 through April 1970, and organizational histories, 
1967 to 1971, for the 3rd Battalion, 21st Infantry.  The 
organization reported that it was unable to locate combat 
operations or after action reports for the veteran's unit.

In January 1993, the RO again contacted NARA to confirm 
reported stressors.  In a February 1993 reply, the NPRC/ NARA 
indicated that a search of records failed to locate any 
entries or files pertaining to the death of an Army captain.

At a second hearing held before a hearing officer at the RO 
in February 1996, the veteran reiterated that he had seen 
body bags being sent to the United States and that he had 
been exposed to enemy fire within two weeks after beginning 
service in Vietnam.

The veteran also described an incident in which he struck a 
child with his truck.  He also described volunteering as a 
rifleman and participating in direct combat and fire 
exchanges.  He further reported that he had seen three Viet 
Cong prisoners captured and beaten, and added that he was 
asked to volunteer to defend a hill from being overrun by the 
"Regular [North] Vietnamese Army" during the "Tet Offensive."

In February 1996, the veteran submitted a psychological 
evaluation performed by F. Luongo, Ph.D.  During the 
evaluation, the veteran again stated his previous alleged 
stressors, including experiencing "continual gun fire," 
killing a small child with his truck, the death of an unnamed 
captain, volunteering for combat, and recalling a "couple of 
friends who had gotten back from combat and gotten into a 
fight with one stabbing and killing the other over the 
altercation."

In May 2000, the RO requested that NARA search its files for 
supporting evidence of the reported stressors.  In April 
2001, NARA reported that it had located records only 
indicating that while the veteran was assigned to his home 
unit, he had been assigned, periodically promoted in rank and 
eventually rotated from Vietnam to the United States for 
discharge.

Evidence received subsequent to the Board's September 2002 
denial includes VA and private treatment records showing 
diagnoses of PTSD related to the veteran's Vietnam service; a 
response from NARA concerning operational records from the 
3/21st Infantry between 1969 and 1971; other records relating 
to the veteran's service forwarded by the veteran; and the 
testimony of the veteran at his February 2008 hearing before 
the undersigned.  

In a December 2005 response to the veteran, NARA indicated 
that it had searched the records of the United States Forces 
in Southeast Asia and located a history of the 3/21st 
Infantry in Vietnam.  It noted that it had enclosed three 
pages which dealt with 1969 and 1970.  It further reported 
that it had found 4500 pages of daily journals from the 
3/21st from 1969 to 1970.

In the records forwarded by NARA, it was noted that Operation 
Frederick Hill was initiated on March 8, 1969 and was still 
in progress.  It was designed to secure population centers 
along the coastal plain while eliminating enemy forces within 
the area of operation.   It stressed US/ARVN combined 
operations.  It was noted that in May and June, the enemy 
began concentrating on United States fire support bases and 
Landing Zone centers and they became targets for mortar and 
rocket attacks. The most severe action was a sapper attack 
against Landing Zone east which resulted in 55 NVA and 7 VC 
soldiers killed.  

It was further noted that on August 7, 1969, the Battalion 
established a fire support base at Landing Zone Prep and 
began operations in the Phuoc Chau Valley.  The operation 
ended on August 12, 1969.  Returning to Center, 3/21 
discovered the enemy they were seeking was "in their own 
backyard."  As it turned out, 3 battalions of the 3rd NVA 
Regiment, 2nd Division, were dug in on Hill 102.  Beginning 
with air assault of Alpha Company into hot LZ on August 19th 
and continuing until the end of August, 3/21 found itself in 
a desperate struggle.  By fixing its locations and employing 
overwhelming firepower, the Battalion forced the enemy to 
withdraw leaving behind 163 NVA and 42 VC killed.  Action 
continued steadily but unspectacularly and in the first week 
of September, 72 NVA and 9 VC were killed.  Contact continued 
to be light throughout the rest of the year.  

It was further indicated that during the first week of 
January 1970, Delta Company, working with F Troop 17th 
Calvary, engaged in estimated NVA Company, killing 39 and 
capturing 4 rocket propelled grenade launchers, 2 machine 
guns, one 60 mm mortar tube, and 16 AK 47 rifles.  On March 
29, 4 NVA were killed at LZ center in an apparent sapper 
reconnaissance.  

In a July 2007 letter, the veteran's treating VA psychiatrist 
reported that the veteran was under his care for PTSD.  He 
stated that the incident where the veteran was driving a 
truck and ran over a little girl still haunted him.  Memories 
of the event were rekindled and intensified when the veteran 
almost hit a six year old girl who had darted in front of him 
2 years earlier.  He noted that the veteran had suffered 
untreated with PTSD for 35 years until beginning treatment 
two years, ago.  He continued to meet the criteria for severe 
and prolonged PTSD.  

In a February 2008 report, the veteran's VA social worker 
indicated that he had treated the veteran since the fall of 
2005.  The social worker noted that the veteran reported 
having run over a young child while in Vietnam when 
transporting cargo to a firebase under orders not to stop for 
any circumstances.  He also noted that the veteran was a 
truck driver attached to an infantry unit and was exposed to 
frequent mortar and rocket attacks.  He stated that the 
veteran was frequently troubled by intrusive thoughts and 
visual and auditory stimuli reminiscent of his Vietnam 
experience.  

At his February 2008 hearing, the veteran testified that he 
was assigned to 321 Americal Division, 196th Infantry.  His 
primary purpose was supply.  His job was to deliver 
ammunition and other supplies to troops.  He was based at Chu 
Lai.  The veteran noted that he was part of a convoy and that 
the mines were usually swept before they left, but when they 
went out during the monsoons there was no mine sweeping.  He 
stated that they worked in the mobile and would go to 
firebases and drop soldiers off.  He noted an incident where 
a truck in front of him "blew off" after hitting a mine in 
April 1969.  He testified that most of his driving to pick up 
soldiers occurred during the monsoon season.  He again 
reported bringing ammunition to the firebases.  The veteran 
noted that he was fired at when driving his truck.  He 
reported that he would stay at different firebases and that 
these firebases were hit by mortars and rockets on a routine 
basis.  He again noted the incident where he hit the little 
girl with his truck.  

The veteran also reported having been on the "Hill" for a 
period of 10 days.  He noted that this was the LZ center.  He 
stated that they volunteered to go up the hill.  He noted 
that it was pitch black on "the Hill" and that it was so 
quiet.  He stated that they would shoot flares into the sky 
to light up the night and would then fire into the night.  

A number of mental health professionals have found that the 
veteran meets the criteria for a diagnosis of PTSD.  Those 
mental health professionals have linked the diagnosis to in-
service stressors.  Most of those stressors are combat 
related.

The veteran's testimony and the recently received operation 
reports support a finding that the veteran engaged in combat.  
Many of the veteran's claimed stressors are related to combat 
and have served as the basis for the diagnoses of PTSD.

The three elements for service connection for PTSD have been 
satisfied.  Service connection for PTSD is therefore granted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


